13-4569
     Miao v. Holder
                                                                                       BIA
                                                                                Vomacka, IJ
                                                                               A200 736 829
                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                  SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals for
 2   the Second Circuit, held at the Thurgood Marshall United States
 3   Courthouse, 40 Foley Square, in the City of New York, on the
 4   14th day of April, two thousand fifteen.
 5
 6   PRESENT:
 7            DENNIS JACOBS,
 8            PETER W. HALL,
 9            DENNY CHIN,
10                 Circuit Judges.
11   _____________________________________
12
13   GULI MIAO,
14                          Petitioner,
15
16                    v.                                             13-4569
17                                                                   NAC
18
19   ERIC H. HOLDER, JR., UNITED STATES
20   ATTORNEY GENERAL,
21                  Respondent.
22   _____________________________________
23
24   FOR PETITIONER:                      Gregory Marotta, Vernon, New Jersey.
25
26   FOR RESPONDENT:                      Stuart F. Delery, Assistant Attorney
27                                        General; Ernesto H. Molina, Jr.,
1                                   Assistant Director; Drew C.
2                                   Brinkman, Trial Attorney, Office of
3                                   Immigration Litigation, United
4                                   States Department of Justice,
5                                   Washington, D.C.
6
7        UPON DUE CONSIDERATION of this petition for review of a

8    Board of Immigration Appeals (“BIA”) decision, it is hereby

9    ORDERED, ADJUDGED, AND DECREED that the petition for review is

10   DENIED.

11       Petitioner Guli Miao, a native and citizen of the People’s

12   Republic of China, seeks review of a November 5, 2013, decision

13   of the BIA affirming a May 14, 2012, decision of an Immigration

14   Judge (“IJ”) denying Miao’s application for asylum, withholding

15   of removal, and relief under the Convention Against Torture

16   (“CAT”).    In re Guli Miao, No. A200 736 829 (B.I.A. Nov. 5,

17   2013), aff’g No. A200 736 829 (Immig. Ct. N.Y. City May 14,

18   2012).    We assume the parties’ familiarity with the underlying

19   facts and procedural history in this case.

20       Under the circumstances of this case, we have reviewed both

21   the IJ’s and the BIA’s opinions “for the sake of completeness.”

22   Wangchuck v. Dep’t of Homeland Sec., 448 F.3d 524, 528 (2d Cir.

23   2006).      The   applicable    standards   of    review   are   well

24   established.      8 U.S.C.     § 1252(b)(4)(B);   Xiu   Xia   Lin   v.
1    Mukasey, 534 F.3d 162, 165-66 (2d Cir. 2008).               The agency may,

2    “[c]onsidering the totality of the circumstances,” base a

3    credibility finding on an asylum applicant’s demeanor, the

4    plausibility      of   his     account,   and   inconsistencies     in    his

5    statements    and      other    record    evidence   “without    regard    to

6    whether” they go “to the heart of the applicant’s claim.”

7    8 U.S.C. § 1158(b)(1)(B)(iii); Xiu Xia Lin, 534 F.3d at 163-64.

8    Substantial evidence supports the agency’s determination that

9    Miao was not credible.

10          The agency reasonably relied on Miao’s demeanor, noting

11   that    he   was       evasive     in     response     to    questions    on

12   cross-examination that raised issues weakening his claim.                 See

13   8 U.S.C. § 1158(b)(1)(B)(iii); see also Majidi v. Gonzales, 430

14   F.3d 77, 81 n.1 (2d Cir. 2005).             The IJ was not compelled to

15   credit Miao’s explanation that he had difficulty understanding

16   the interpreter.        See Majidi, 430 F.3d at 80.         As the IJ noted,

17   Miao admitted during the course of the hearing that he

18   understood the interpreter, he testified concisely and without

19   confusion    on     direct      examination,     and    his     answers   on

20   cross-examination, although evasive, reflected understanding
1    of the questions posed as the answers related tangentially to

2    the issues raised.

3        The agency’s demeanor finding and the overall credibility

4    determination are bolstered by record inconsistencies and

5    implausible testimony related to, among others facts, when

6    family planning officials first visited Miao after the birth

7    of his second child, whether officials would have known that

8    his wife was hospitalized at the time of that visit, and whether

9    his wife went into hiding at her parents’ house after that visit.

10   See Li Hua Lin v. U.S. Dep’t of Justice, 453 F.3d 99, 109 (2d

11   Cir. 2006); see also Wensheng Yan v. Mukasey, 509 F.3d 63, 66

12   (2d Cir. 2007).    Having questioned Miao’s credibility, the

13   agency reasonably relied further on his failure to provide

14   credible evidence rehabilitating his testimony.        See Biao Yang

15   v. Gonzales, 496 F.3d 268, 273 (2d Cir. 2007).

16       Given the demeanor, inconsistency, implausibility, and

17   corroboration   findings,   the   agency’s   adverse    credibility

18   determination is supported by substantial evidence, and is

19   dispositive of asylum, withholding of removal, and CAT relief.

20   See 8 U.S.C. § 1158(b)(1)(B)(iii); Paul v. Gonzales, 444 F.3d

21   148, 156-57 (2d Cir. 2006).
1        For the foregoing reasons, the petition for review is

2    DENIED.    As we have completed our review, any stay of removal

3    that the Court previously granted in this petition is VACATED,

4    and any pending motion for a stay of removal in this petition

5    is DISMISSED as moot.    Any pending request for oral argument

6    in this petition is DENIED in accordance with Federal Rule of

7    Appellate Procedure 34(a)(2), and Second Circuit Local Rule

8    34.1(b).

 9                                 FOR THE COURT:
10                                 Catherine O=Hagan Wolfe, Clerk